Citation Nr: 9906855	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-10 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
defective vision in the left eye as the result of cataract 
surgery performed by VA in September 1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1946. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1995 by the VA Regional 
Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran suffered additional disability, 
or aggravation of a pre-existing disability, including 
defective vision in the left eye, as the result of cataract 
surgery performed by VA in September 1995. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for defective vision in the left eye, as the 
result of cataract surgery performed by VA in September 1995, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional residuals, including defective vision, as a 
result of VA hospitalization or medical or surgical treatment 
in September 1995. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional residuals of a cerebral hemorrhage occurred as the 
result of VA treatment.  38 U.S.C.A. §§ 1151, 5107(a).

In this regard, the Board notes the veteran's contention that 
defective vision of the left eye was due to "surgical 
negligence" during the performance of cataract surgery by 
VA.  The United States Supreme Court stated in Brown v. 
Gardner that fault of VA personnel is not relevant to a 
determination of entitlement to benefits under the provisions 
of 38 U.S.C. § 1151.  In Brown, the United States Supreme 
Court upheld a lower Federal Circuit Court decision, which 
had upheld the Court of Veterans Appeals reversal of a Board 
decision denying benefits under 38 U.S.C. § 1151, holding 
that § 1151 "neither imposes nor authorizes adoption of the 
fault-or-accident requirement." Id. at 554 (italics added).  
The United States Supreme Court also stated that the term 
"injury" and "aggravation of injury" "cannot carry with 
it any suggestion of fault attributable to the VA in causing 
it," Id. at 555, and that it would be an "eccentricity" to 
read a fault requirement into the "result of" language of 
38 U.S.C. § 1151, Id. at 556.   

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998). 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The veteran contends that his defective vision of the left 
eye is the result of cataract surgery by VA in September 
1995, and is not the result of his diabetes condition.  He 
contends that something went wrong during the surgery, and 
that the capsule in his left eye was "ruptured."  

The evidence of record reflects that, prior to cataract 
surgery on September 14, 1995, the veteran had a history of 
steadily declining visual acuity in his left eye, with a 
nuclear sclerotic cataract in the left eye which limited 
vision to 20/80.    

On September 14, 1995, the veteran underwent cataract surgery 
for the left eye, involving removal of a cataract and 
implantation of a lens.  The surgery report reflects that the 
lens nucleus was removed  without complications, an 
irrigation/aspiration hand piece was used to remove cortical 
material firmly adherent to the posterior capsule, and a lens 
implant was made.  

VA outpatient treatment reports reflect that on September 21, 
1995 the veteran complained of a string-like appearance only 
when lying down.  Visual acuity in the left eye was 20/400, 
and the disc was noted to be healthy.  The following entry 
reflects that the lens was in excellent central position and 
stable, and that the cataract surgery was not the cause of 
the veteran's current decreased visual acuity, but diabetic 
edema was the cause of the current visual acuity changes.  A 
fluorescein angiogram and focal Lara treatment were 
recommended to improve vision, and these were discussed with 
the veteran.  On October 26, 1995, the veteran complained of 
blurry vision of the left eye, and examination revealed that 
the left pupil was irregular and nonreactive.  The impression 
was pseudophakos of the left eye, with limited visual 
potential of the left eye secondary to retinal pigment 
epithelium increase.  

In November 1995, a VA ophthalmology resident, in a 
conversation with the veteran, informed him that the implant 
had been placed in the correct position and that nothing was 
mishandled in the surgery. 

A VA examination of the eye in December 1996 revealed 
uncorrected far vision of 20/400, and corrected far vision of 
5/100, with visual field deficit.  The examiner, a VA 
ophthalmologist, indicated that he agreed with the assessment 
of the examination following left eye cataract surgery that 
diabetic edema on the left is the cause of the current 
decreased visual acuity changes. 

During a personal hearing in September 1997, the veteran 
testified that he was "blind" in his left eye, that there 
were many activities that he was no longer able to do because 
of defective vision in the left eye, that the doctors told 
him prior to the surgery that he would be able to see better, 
that he took pills for his diabetes but was not taking pills 
at the time of the cataract surgery, and that he noticed a 
decrease in vision of the left eye immediately after surgery 
which had worsened since then, and that this could not be 
corrected.  He testified that he believed that cataract 
surgery caused blindness in his left eye.  His son also 
testified and in written statements expressed the disability 
the veteran experiences because of decreased eyesight. 

In a statement dated in November 1997, A.R. Srikantiah, M.D., 
wrote that the veteran reported a problem during cataract 
surgery of the left eye two years before.  Examination 
recorded visual acuity of 20/400 in the left eye with 
glasses, which could not be improved, poor color perception, 
and normal intraocular pressures, with bilateral aphakia, 
pseudophakia, and the left implant with precipitates.  The 
fundus showed diabetic changes in both eyes.  Dr. Srikantiah 
commented that the veteran was apparently not aware that he 
was at a higher risk due to diabetes.  

Significantly, there is no competent medical evidence of 
record that VA medical or surgical treatment resulted in 
additional residuals of cataract surgery, including defective 
vision.  The medical evidence that is of record, including 
two ophthalmologists' opinions, demonstrates that while the 
veteran has defective vision of the left eye, it is 
etiologically related to his diabetes, and is not related to 
cataract surgery in September 1995.  Dr. Srikantiah's letter 
indicates diabetic changes in both eyes, and that the veteran 
was at a higher risk due to diabetes.  The Board notes the 
veteran's sincere belief that his diabetes was not the cause 
of loss of visual acuity, but has presented no medical 
evidence contrary to the medical opinions of record.   

With regard to the veteran's belief that his current left eye 
symptomatology, including defective vision, is the result of 
VA surgical treatment, or was aggravated by VA surgical 
treatment, the Board notes that, while the veteran is 
competent to testify as to symptomatology he has experienced 
at any time, he is not competent to offer a medical opinion 
that cataract surgery provided by VA caused additional 
disability.  In this regard, the Board would point out that a 
lay person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Neither the veteran nor his representative has offered any 
competent medical evidence in support of the claim on appeal; 
neither the veteran's statements, other lay statements, nor 
the representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's hospital course or medical or 
surgical treatment with subsequent symptomatology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995). 

The Board finds that there is no competent medical evidence 
of record that the veteran suffered additional disability of 
defective vision of the left eye as the result of cataract 
surgery performed by VA in September 1995.  

 Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but  rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for defective vision in the left eye as the result of 
hospitalization or medical or surgical treatment or 
examination in September 1995 by VA.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
defective vision in the left eye as the result of cataract 
surgery performed by VA in September 1995, is denied. 


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

